******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
MARK BOVA v. COMMISSIONER OF CORRECTION
                (AC 36915)
                  Lavine, Mullins and Schaller, Js.
     Argued October 8, 2015—officially released January 12, 2016

   (Appeal from Superior Court, judicial district of
                Tolland, Kwak, J.)
  Peter Tsimbidaros, for the appellant (petitioner).
   Melissa L. Streeto, senior assistant state’s attorney,
with whom, on the brief, were Kevin D. Lawlor, state’s
attorney, Michael Proto, assistant state’s attorney, and
Steven M. Lesko, deputy assistant state’s attorney, for
the appellee (respondent).
                          Opinion

   SCHALLER, J. The petitioner, Mark Bova, appeals
after the second habeas court granted his petition for
certification to appeal from the court’s judgment deny-
ing his second amended petition for a writ of habeas
corpus. On appeal, he claims that the second habeas
court improperly concluded that he had not been denied
effective assistance of counsel when his first habeas
counsel failed to adequately pursue claims pertaining
to the failure of this trial and appellate counsel, John
R. Williams, (1) to request a new trial based on or to
raise on appeal the trial court’s inconsistent application
of the dual intent requirement in the law of conspiracy;
(2) to investigate and then produce an adequate basis
to impeach a witness regarding her bias and motive; and
(3) to object adequately to instances of prosecutorial
impropriety during closing argument. We affirm the
judgment of the second habeas court.
  The petitioner was convicted after a jury trial of mur-
der in violation of General Statutes § 53a-54a (a) and
conspiracy to commit murder in violation of General
Statutes §§ 53a-54a (a) and 53a-48 (a). The trial court,
Gormley, J., sentenced him to concurrent prison terms
of sixty years on the murder count and twenty years
on the conspiracy count. On direct appeal in State v.
Bova, 240 Conn. 210, 213–15, 690 A.2d 1370 (1997),
our Supreme Court concluded that the jury reasonably
could have found the following facts.
  On January 29, 1992, the petitioner reported his wife,
Susan Bova, missing. Id., 213–14. The West Haven Police
Department discovered her body shortly thereafter and
commenced an investigation of her death. Id., 214. In
the course of the investigation, the petitioner revealed
that he had been engaged in an extramarital affair with
Diane Donofrio since 1985. Id., 215. In May, 1993, the
petitioner terminated his relationship with Donofrio.
Id., 216. Two months later, Donofrio reported that the
petitioner had killed the victim on January 28, 1992.
Id., 216. The petitioner was arrested and charged with
murder and conspiracy to commit murder.
  Donofrio testified at the petitioner’s criminal trial
that the petitioner told her he intended to kill the victim,
then called her on Tuesday, January 28, 1992, while he
was in the process of doing so, asking for her assistance.
Id., 216. Donofrio went to the petitioner’s house. Id.
She found him strangling the victim with a cord. Id.
Because the victim still had a pulse, Donofrio and the
petitioner took turns smothering her with a pillow until
they could no longer detect any heartbeat. Id.
  As previously stated, the petitioner was convicted of
murder and conspiracy to commit murder. Donofrio
pleaded guilty to conspiracy to commit murder and
making a false statement to the police; she was sen-
tenced, by the same trial judge, Gormley, J., as the
petitioner, to ten years imprisonment, execution sus-
pended after four years, and three years of probation for
the conspiracy charge, and received an unconditional
discharge on the false statement charge. On direct
appeal our Supreme Court affirmed the judgment of
the trial court.1 Id., 213. On March 9, 1999, the petitioner
filed his first habeas petition, citing grounds different
from those in the present appeal,2 and was represented
by a different attorney (first habeas counsel) from Wil-
liams or from his present attorney.3 The habeas court
dismissed the petition, and this court affirmed the judg-
ment of dismissal. Bova v. Commissioner of Correction,
95 Conn. App. 129, 130–31, 894 A.2d 1067, cert. denied,
278 Conn. 920, 901 A.2d 43 (2006).
   The petitioner filed a second habeas petition, which
he amended on April 9, 2013. Following a trial (second
habeas trial) at which the petitioner testified and sub-
mitted documentary evidence, the habeas court, Kwak,
J. (second habeas court), first granted the motion for
summary judgment filed by the respondent, the Com-
missioner of Correction, on three of the four counts,
then denied the petition regarding the remaining count
by written memorandum of decision on March 14, 2014.
The second habeas court subsequently granted the peti-
tioner’s petition for certification to appeal.4 The present
appeal followed.
   The standard of review pertaining to claims of ineffec-
tive assistance of counsel is well settled. ‘‘The habeas
court is afforded broad discretion in making its factual
findings, and those findings will not be disturbed unless
they are clearly erroneous. . . . Historical facts consti-
tute a recital of external events and the credibility of
their narrators. . . . Accordingly, [t]he habeas judge,
as the trier of facts, is the sole arbiter of the credibility
of witnesses and the weight to be given to their testi-
mony. . . . The application of the habeas court’s fac-
tual findings to the pertinent legal standard, however,
presents a mixed question of law and fact, which is
subject to plenary review.’’ (Citations omitted; internal
quotation marks omitted.) Anderson v. Commissioner
of Correction, 313 Conn. 360, 375, 98 A.3d 23 (2014),
cert. denied sub nom. Anderson v. Semple,           U.S. ,
135 S. Ct. 1453, 191 L. Ed. 2d 403 (2015).
   ‘‘[I]t is well established that [a] criminal defendant
is constitutionally entitled to adequate and effective
assistance of counsel at all critical stages of criminal
proceedings.’’ (Internal quotation marks omitted.) Id.
‘‘[A] claim of ineffective assistance of counsel consists
of two components: a performance prong and a preju-
dice prong. To satisfy the performance prong . . . the
petitioner must demonstrate that his attorney’s repre-
sentation was not reasonably competent or within the
range of competence displayed by lawyers with ordi-
nary training and skill in the criminal law. . . . To sat-
isfy the prejudice prong, [the petitioner] must
demonstrate that there is a reasonable probability that,
but for counsel’s unprofessional errors, the result of
the proceeding would have been different. . . . A rea-
sonable probability is a probability sufficient to under-
mine confidence in the outcome.’’ (Citation omitted;
internal quotation marks omitted.) Lapointe v. Com-
missioner of Correction, 316 Conn. 225, 264–65, 112
A.3d 1 (2015). ‘‘Because both prongs of [Strickland v.
Washington, 466 U.S. 668, 104 S. Ct. 2052, 80 L. Ed. 2d
674 (1984)] must be demonstrated for the petitioner
to prevail, failure to prove either prong is fatal to an
ineffective assistance claim.’’ Jefferson v. Commis-
sioner of Correction, 144 Conn. App. 767, 773, 73 A.3d
840, cert. denied, 310 Conn. 929, 78 A.3d 856 (2013).
When raising a subsequent habeas petition, ‘‘the peti-
tioner must establish that both prior habeas counsel
and trial counsel were ineffective.’’ Alterisi v. Commis-
sioner of Correction, 145 Conn. App. 218, 227, 77 A.3d
748, cert. denied, 310 Conn. 933, 78 A.3d 859 (2013).
                            I
   The petitioner claims that his first habeas counsel
failed to pursue claims pertaining to the failure of Wil-
liams either to request a new trial or to appeal on the
basis of the trial court’s inconsistent application of the
dual intent requirement in the law of conspiracy, which
requires an agreement between coconspirators. The
petitioner claims that this inconsistency is evident in
argument on two successive days of the petitioner’s
criminal trial, and in Donofrio’s sentencing transcript.
The petitioner asserts that media coverage of the trial
motivated the trial court to change course. He asserts
that the trial court concluded there was no evidence
of a conspiracy on November 28, 1994, then, despite
this finding and after reading and hearing the media
speculation, denied his motion for a judgment of acquit-
tal on November 29, 1994, and then again found, when
sentencing Donofrio, that there was no evidence of a
conspiracy. The respondent replies, first, that collateral
estoppel bars this argument because the sufficiency of
the evidence for conspiracy was raised on direct appeal,
and second, that the petitioner failed to provide evi-
dence at the second habeas trial that his first habeas
counsel was ineffective.
  The following additional facts are relevant to our
resolution of the petitioner’s first claim. During the
criminal trial on November 28, 1994, Williams moved
for a judgment of acquittal on the second count, conspir-
acy to commit murder, on the ground that there was
no evidence of a meeting of the minds between Donofrio
and the petitioner. In considering the motion, the trial
court reviewed the evidence, principally Donofrio’s tes-
timony on direct examination, and indicated it did not
see evidence of an agreement, a necessary element of
the crime. The state then focused the court’s attention
on Donofrio’s testimony that she suffocated the victim
after the petitioner handed her the pillow; the court
queried whether Donofrio’s testimony or the testimony
of Wayne Carver, the medical examiner, indicated that
the victim was alive when Donofrio placed the pillow
over her face. Judge Gormley concluded by telling the
state: ‘‘I’ll give you until tomorrow morning to deal with
this, but I can tell you I’ve gone over this transcript
with a fine tooth comb looking for exactly what you’ve
said I should be looking for before I remove the issue
from the jury and I don’t find any evidence, and I recog-
nize I’m not looking for proof beyond a reasonable—I
don’t see any evidence, express or implied, explicit or
implicit, as of my reading of this, to evidence that this
kind of agreement was entertained by Ms. Donofrio and
without her there cannot be a conspiracy . . . .’’
  At trial the following day, November 29, 1994, the
state again argued that there was sufficient evidence
that Donofrio had entered into an agreement with the
petitioner to murder the victim for the court to submit
the conspiracy count to the jury. In support of its argu-
ment, the state filed a brief and presented the court
with various sections of the transcript of Donofrio’s
cross-examination by Williams, which the court indi-
cated it had not seen. One exchange in the transcript,
between Williams and Donofrio, provided as follows:
  ‘‘Q. [I]t’s your claim that Mark Bova was on the other
end of the line and he told you that he was right in the
middle of committing the murder. Is that right?
  ‘‘A. Yes.
  ‘‘Q. And it’s your claim that he told you he wanted
you to come right over and help him do it. Is that right?
  ‘‘A. Yes.
  ‘‘Q. And you said sure, I’ll be right there. Is that right?
  ‘‘A. I don’t know exactly what I said.
  ‘‘Q. Or something to that effect.’’
  ‘‘A. Yes.’’
  Another exchange, again between Williams and
Donofrio, provided:
  ‘‘Q. Oh. Okay. All right. You’re just claiming that your
role was to use the pillow, is that right?
  ‘‘A. Yes.’’
  Following a discussion of the law of conspiracy to
commit murder, the court commented: ‘‘I’m going to
read this because you’ve pointed out some new areas
or some areas where there may be sufficient evidence
to allow this to go to the jury . . . .’’ Still later, the
court noted that ‘‘I have both listened to myself being
quoted by others on the radio and what I’m supposed
to have said in newspaper accounts of this thing. They,
they, as often is the case, they come off somewhat
differently than what the court is actually dealing with.’’
The trial court reiterated that it would read the tran-
script it had just been given and continue to consider
the issue, after it let Williams present his argument.
   Thereafter, the trial court denied the petitioner’s
motion for a judgment of acquittal. In doing so, it
reviewed Carver’s testimony, concluding that his testi-
mony allowed for the possibility that the victim was
alive when Donofrio arrived at the house, and it
reviewed Donofrio’s testimony, finding several
instances that indicated a conspiracy, drawing special
attention to her testimony that the petitioner asked
for help when he was ‘‘in the process’’ of murdering
the victim.
   In a separate proceeding, Donofrio pleaded guilty
to conspiracy to commit murder and making a false
statement to the police. State v. Bova, supra, 240 Conn.
217 n.3. At her sentencing, Judge Gormley considered
a statement from the victim’s family, a statement by
Donofrio’s brother, and several letters. The trial court
noted Donofrio’s cooperation in the prosecution of the
petitioner, and made its own observations regarding
her demeanor and her veracity while testifying. In the
course of its extensive remarks, it commented: ‘‘Again,
in the court’s mind, there is no way I could conclude
one way or the other whether or not there was still life
in Mrs. Bova at [the time when Donofrio arrived at the
house]. More than likely there was not.’’ It also noted
that in pleading guilty, ‘‘she has also chosen not to force
the state to prove a conspiracy case which would at
least have been, in the court’s mind, difficult, not impos-
sible but difficult.’’ She was sentenced to ten years
imprisonment, execution suspended after four years,
and three years of probation for the conspiracy charge,
and received an unconditional discharge on the false
statement charge.
   At the second habeas trial, the petitioner testified
regarding the media attention generated by the case,
specifically media speculation that the court was about
to grant the motion for acquittal based on the judge’s
statements on November 28, 1994. The petitioner also
submitted a newspaper article published on the morn-
ing of November 29, 1994. The article asserts that the
trial court was leaning toward granting the motion for
a judgment of acquittal. The article quotes several attor-
neys who opine on the effect of an acquittal on the
conspiracy charge.5 The second habeas court found that
the petitioner had failed to meet his burden of proving
ineffective assistance of counsel according to both
Strickland prongs.
  The petitioner has failed to prove that he was preju-
diced by Williams’ failure to raise the issue of any dis-
crepancy among the trial court’s statements regarding
the existence of a conspiracy; therefore we decline to
reach the first Strickland prong or the collateral estop-
pel argument.6 See Jefferson v. Commissioner of Cor-
rection, supra, 144 Conn. App. 773. Our review of the
record demonstrates that the trial court commented on
the evidence in a thorough and thoughtful manner prior
to ruling; it did not make inconsistent rulings. The evi-
dence and argument presented on November 29, 1994,
rather than the media speculation, provided the basis
for the trial court’s decision to deny the motion for
a judgment of acquittal. The trial court’s leniency in
sentencing Donofrio was supported by a host of factors,
and the trial court specifically stated that a conspiracy
case against Donofrio would not have been impossible
for the state to win. Nothing presented at the second
habeas trial rebuts this. The second habeas court prop-
erly found that the petitioner was not prejudiced by first
habeas counsel’s failure to raise the issue of Williams’
failure to argue that the trial court applied inconsistent
standards either in a motion for a new trial or in the
direct appeal.
                            II
  The petitioner claims that the second habeas court
erred in finding that the petitioner’s first habeas counsel
did not fail to pursue adequately claims pertaining to
Williams’ failures to investigate and then produce an
adequate basis to impeach Donofrio. He asserts that
Williams should have pursued the theory that Donofrio
had been stalking the petitioner and his fiance´e, Lisa
Sheldon, prior to and during the trial, and that this
would show Donofrio’s bias and motive. The respon-
dent argues that this issue, again, is barred by collateral
estoppel,7 or, alternatively, that the petitioner failed to
demonstrate that his first habeas counsel and Williams
were ineffective.
  The following additional facts are relevant to our
resolution of this claim. On direct examination during
the criminal trial, Donofrio testified that within one and
one-half years of the murder, the petitioner was with
another woman, Lisa Sheldon, and that after learning
this, Donofrio contacted the police. Donofrio testified
that she had not told the full truth in statements to
the police and in her testimony at the probable cause
hearing on September 30, 1993. She initially left out her
own involvement in the crime completely, but steadily
divulged further information regarding her role as the
investigation progressed. She eventually divulged, a
month before trial, that she felt for the victim’s pulse
and smothered her with a pillow. She testified that she
was charged with conspiracy to commit murder and
aiding and abetting murder.
   On cross-examination during the criminal trial, Wil-
liams elicited further testimony from Donofrio regard-
ing specific instances when she had lied to the police
and had lied in court at a pretrial hearing regarding her
own role in the murder and other details about her
relationship with the petitioner. She testified that she
had written the victim a letter describing her affair with
the petitioner in order to upset the victim and destroy
the victim’s marriage to the petitioner. Most import-
antly, she testified that she hated the petitioner and
wanted to destroy him.
   While cross-examining Donofrio at the criminal trial
on November 15, 1994, Williams also asked why she
had been near the petitioner’s residence the previous
morning. The state objected on relevancy grounds, the
court excused the jury, and Williams continued to ques-
tion Donofrio outside the presence of the jury. Donofrio
denied being near the petitioner’s residence on the
morning of November 14, 1994, and denied being near
Sheldon’s residence over the Memorial Day holiday of
1994. The trial court did not allow Williams to continue
the line of questioning.
   At the second habeas trial, the petitioner testified
that he had seen Donofrio behind Sheldon’s house over
the Memorial Day weekend in 1994, that Sheldon had
seen Donofrio driving next to her during the trial, and
that Donofrio had moved from Derby to Naugatuck to
be closer to the petitioner. He also testified that Wil-
liams could have interviewed Sheldon or hired a private
investigator to uncover more information regarding
Donofrio’s alleged stalking behavior. The second
habeas court found that the petitioner had failed to
meet his burden of proving ineffective assistance of
counsel according to both Strickland prongs.
   We agree with the habeas court that the petitioner
failed to demonstrate that he was prejudiced by Wil-
liams’ failure to pursue the stalking theory further and
do not reach the respondent’s other arguments. See
Jefferson v. Commissioner of Correction, supra, 144
Conn. App. 773. We are unable to conclude what evi-
dence of stalking behavior the petitioner could have
elicited due to the petitioner’s failure to call Sheldon,
Donofrio, trial counsel, or first habeas counsel at the
second habeas trial. Moreover, our review of the record
reveals that Williams had elicited numerous examples
of Donofrio’s inconsistent statements and of her ani-
mosity toward the victim and the petitioner. There was
significant support for the second habeas court’s deter-
mination that the petitioner failed to prove there was
a reasonable possibility that had his first habeas counsel
raised Williams’ failure to pursue the stalking theory,
the result of the proceeding would have been different.
                           III
   The petitioner next claims that his first habeas coun-
sel failed to pursue adequately claims pertaining to Wil-
liams’ failures to object adequately to instances of
prosecutorial impropriety during closing argument. He
claimed that because Williams did not object to state-
ments made by the prosecutor until after the luncheon
recess, the trial court denied Williams’ objection ‘‘as
untimely thereby allowing the comments to fester.’’ The
respondent replies that this claim is also controlled by
the Supreme Court’s determination that the comments
were not improper.8 In the alternative, the respondent
asserts that neither the first habeas counsel nor Wil-
liams was ineffective.
   The following additional facts are relevant to our
consideration of this issue. At the petitioner’s criminal
trial, the prosecutor argued at the conclusion of her
closing argument: ‘‘This is the husband of the week,
father of the year, best man, best friend of the decade.
This is the person with the motive, the opportunity and
the method. This is the man who has greed and has
lust. And, ladies and gentlemen of the jury, this is a
crime about greed and about lust on both their parts.
But for you, twelve men and women firm and true, with
a great responsibility, this is a case about justice. Thank
you.’’ The court excused the jury for lunch. Following
the luncheon recess, Williams argued that the language
used by the prosecutor and the manner in which she
delivered the closing (gesturing at the petitioner) were
unacceptable and that the court should instruct the jury
to disregard those portions of the closing argument. In
response, the prosecutor claimed that Williams’ failure
to object immediately demonstrated that those remarks
were not improper. The court ruled: ‘‘It would not be
the court’s intention to either comment on or strike the
language within the argument.’’
   At the second habeas trial, the petitioner testified that
during the luncheon recess, following the prosecutor’s
comments, he asked Williams whether the prosecutor
was permitted to point her finger at him and make
statements such as ‘‘father of the year’’ and ‘‘husband
of the decade’’ about him. The petitioner further testi-
fied that, following this conversation, Williams objected
to the prosecutor’s comments, but the trial court
refused to comment to the jury.
  Again, we agree that the petitioner has failed to prove
prejudice pursuant to Strickland. See Lapointe v. Com-
missioner of Correction, supra, 316 Conn. 264–65. We
need not reach the respondent’s other arguments. See
Jefferson v. Commissioner of Correction, supra, 144
Conn. App. 773. Pursuant to State v. Stevenson, 269
Conn. 563, 576, 849 A.2d 626 (2004), when analyzing a
claim of prosecutorial impropriety, ‘‘the fact that
defense counsel did not object to one or more incidents
of [impropriety] must be considered in determining
whether and to what extent the [impropriety] contrib-
uted to depriving the defendant of a fair trial . . . .’’
See also State v. Williams, 204 Conn. 523, 540, 529
A.2d 653 (1987) (factors for determining prosecutorial
impropriety). The petitioner cites to State v. Ceballos,
266 Conn. 364, 832 A.2d 14 (2003): ‘‘We emphasize the
responsibility of defense counsel, at the very least, to
object to perceived prosecutorial improprieties as they
occur at trial . . . . Accordingly, we emphasize that
counsel’s failure to object at trial, while not by itself
fatal to a defendant’s claim, frequently will indicate on
appellate review the magnitude of the constitutional
error . . . .’’ (Citations omitted; emphasis altered.) Id.,
414. This statement by our Supreme Court is clearly
distinguishable; here, Williams did object at trial; he
merely did so following the luncheon recess. The trial
court did not rule that the objection was too late or that,
because Williams had not objected earlier, it discounted
the merits of the objection. It ruled that it would not
comment on or strike the language and did not further
elucidate its reasoning. Our Supreme Court upheld this
decision on direct appeal, with reference to State v.
Williams, supra, 204 Conn. 523, among other cases,
and without any mention of Williams’ failure to object
before the luncheon recess. State v. Bova, supra, 240
Conn. 244–45. Our only task, then, is to determine
whether the petitioner was prejudiced because Williams
objected after lunch rather than before lunch. We see
no evidence in the trial transcript or the second habeas
trial transcript suggesting that the court would have
ruled differently prior to lunch. We find that the peti-
tioner has failed to meet his burden of showing he was
prejudiced by the first habeas counsel’s failure to raise
the issue of Williams’ failure to object the moment the
prosecutor finished her closing argument.
      The judgment is affirmed.
      In this opinion the other judges concurred.
  1
     The petitioner claimed on direct appeal that the trial court ‘‘improperly:
(1) restricted his cross-examination of several witnesses in violation of his
right to confront his accusers as guaranteed by the sixth amendment to the
United States constitution; (2) denied his motion to suppress incriminating
evidence seized from his home pursuant to a search warrant issued in
violation of the fourth amendment to the United States constitution; (3)
precluded him from introducing certain evidence in violation of his right
to present a defense as guaranteed by the sixth and fourteenth amendments
to the United States constitution; (4) overruled his objections to certain
allegedly inflammatory comments by the state during its closing argument,
thereby depriving him of a fair trial; and (5) concluded that the evidence
was sufficient to support the verdict of guilty of the crime of conspiracy to
commit murder.’’ State v. Bova, supra, 240 Conn. 213.
   2
     In the first habeas case, the petitioner claimed that Williams failed to
object when the jury asked a question regarding the meaning of a ‘‘nonsurety
bond’’ during Donofrio’s testimony. Bova v. Commissioner, 95 Conn. App.
129, 131–133, 894 A.2d 1067, cert. denied, 278 Conn. 920, 901 A.2d 43 (2006).
The petitioner claimed that this demonstrated the jury was impermissibly
deliberating prematurely, and that Williams was ineffective in failing to
request an evidentiary hearing into the premature deliberations. Id., 135–36.
   3
     The petitioner alleged in the amended petition in the present action that
his attorneys for his first habeas action were Cynthia Barlow and George
Cameron, but the petitioner stated at the habeas trial that they were Adele
Patterson, Cynthia Barlow, and others.
   4
     While the petition for certification to appeal lists the habeas court’s
granting of the motion for summary judgment as a ground, the petitioner’s
arguments on appeal all concern the count alleging ineffective assistance
of first habeas counsel, which was the remaining count following the habeas
court’s granting of the motion for summary judgment.
   5
     The petitioner claims that the attorneys quoted in the article expressed
the opinion that acquitting as to one count would imply that the entire case,
including the remaining charge of murder, was weak. While this accurately
represents the opinions of some of the attorneys quoted, the article also
contained opinions to the contrary: one attorney stated that acquitting as
to one count ‘‘could cut both ways—either casting doubt on the prosecution’s
entire case or implying that even though [the trial judge] felt there wasn’t
enough evidence of conspiracy, there was enough evidence that Bova com-
mitted the murder’’; another stated that ‘‘the effect would be minimal.’’
   6
     While we do not reach the issue of collateral estoppel, in Diaz v. Commis-
sioner of Correction, 125 Conn. App. 57, 66, 6 A.3d 213 (2010), cert. denied,
299 Conn. 926, 11 A.3d 150 (2011), this court held that in order for a claim
on direct appeal to have preclusive effect on a habeas action, the claims
must be identical. ‘‘Although the habeas court was correct that the deficiency
of counsel claim bears a striking similarity to the claim of impropriety by
the court raised on direct appeal, this is a separate claim, thus requiring
separate legal analysis.’’ Id. Unlike in Diaz, in the present case, collateral
estoppel was not the basis for the habeas court’s decision on the issues
appealed by the petitioner, although it was the basis for the court’s grant
of summary judgment on other counts of the petition.
   7
     See footnote 6 of this opinion. On direct appeal, our Supreme Court held
that ‘‘the [petitioner] had already elicited numerous admissions by Donofrio
that clearly established her intense and abiding hostility toward him.’’ State
v. Bova, supra, 240 Conn. 226.
   8
     See footnote 6 of this opinion. On direct appeal, our Supreme Court
held: ‘‘In this case, the state’s remarks regarding the defendant’s lust and
greed were fully supported by the evidence; indeed, the jury reasonably
could have concluded that such lust and greed provided the defendant with
sufficient motive to kill the victim. Although it may be argued that the state’s
ironic characterization of the defendant as a good husband and father was
unnecessarily caustic, it cannot be said that the comments were without
support in the record. The challenged remarks were relatively isolated and
brief, they did not reflect a pattern of misconduct, and they did not implicate
the fairness of the defendant’s trial.’’ State v. Bova, supra, 240 Conn. 244–45.